                                           Case 3:20-cv-02784-TSH Document 5 Filed 04/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYLE JONATHAN KUBES,                                Case No. 20-cv-02784-TSH
                                   8                    Plaintiff,
                                                                                             ORDER OF TRANSFER
                                   9              v.

                                  10     CALIFORNIA CORRECTIONAL
                                         INSTITUTE FACILITY B,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Corcoran in Corcoran, California (“CSP-

                                  14   Corcoran”) has filed a pro se civil rights action against California Correctional Institute (“CCI”) in

                                  15   Tehachapi, California, alleging that CCI officials violated his rights while he was housed there

                                  16   from December 30, 2019 to February 11, 2020. ECF No. 1. Plaintiff has consented to magistrate

                                  17   judge jurisdiction. ECF No. 2. CCI is located in Kern County, which is within the venue of the

                                  18   Eastern District of California. See 28 U.S.C. § 84(b). No defendant is alleged to reside in, and

                                  19   none of the events or omissions giving rise to the complaint occurred in, the Northern District.

                                  20   Venue therefore is proper in the Eastern District, and not in this one. See 28 U.S.C. § 1391(b).

                                  21   Accordingly, in the interests of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  22   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                  23   Clerk of the Court is directed to transfer the case forthwith.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: 4/30/2020

                                  27
                                                                                                        THOMAS S. HIXSON
                                  28                                                                    United States Magistrate Judge
